DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.
By the above submission, Claims 1-3, 6, 11-13, 16, and 20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejections set forth below.



Drawings

The objections to the drawings for failure to comply with 37 CFR 1.84(p)(5) and for informalities are withdrawn in light of the amendments to the specification and drawings.

Specification

The objection to the abstract is withdrawn in light of the amendments thereto.  The objection to the disclosure for informalities is NOT withdrawn because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor typographical and other errors.  For example, in paragraph 0062, line 1, “embodimefnt” should read “embodiment”.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

The objections to Claims 2, 3, 13, and 20 for informalities are withdrawn in light of the amendments thereto.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr, US Patent 10574698 (hereinafter “Mehr”), in view of Lin-Hendel, US Patent Application Publication 2002/0095607.
In reference to Claim 1, Mehr discloses a method that includes providing a network environment including a network and servers implementing services (Figure 1A); providing a name manager and analyzing name data for the services to determine 
Lin-Hendel discloses a method that includes providing a network environment including a network and servers implementing services (see Figure 2); and providing an authentication directory implemented by a directory server including authentication records and modifying the authentication directory to include records referencing decoy names of decoy services and authentication data (see paragraphs 0012 and 0029, trap addresses; see also paragraph 0025, directory services).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr with the insertion of records in a directory as taught by Lin-Hendel, in order to trap viruses and alert administrators (see Lin-Hendel, paragraph 0029).
In reference to Claim 2, Mehr and Lin-Hendel further disclose determining the domain specific naming convention, generating a name, instantiating a service, and associating the name and address with the service (see Mehr, column 11, line 41-column 12, line 12).
In reference to Claim 3, Mehr and Lin-Hendel further disclose group managed service accounts (see Mehr, column 11, line 41-column 12, line 12).

In reference to Claims 8 and 9, Mehr and Lin-Hendel further disclose receiving a request to access services using authentication information and monitoring actions (Mehr, column 2, line 58-column 3, line 14).
In reference to Claim 10, Mehr and Lin-Hendel further disclose a number of decoy services (see Mehr, Figure 3; see also Lin-Hendel, paragraph 0029).

Claims 11-20 are directed to systems having functionality corresponding to the methods of Claims 1-10, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492